Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 30 July 2019.  In virtue of this communication, claims 1-7 are currently presented in the instant application.  

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) submitted on 7/30/2019 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al. (Publication No.: US 2018/0113274 A1, herein known as Jung).
With respect to claim 1, Jung discloses a lens driving device, comprising: 
a base (1210, as an example; Fig. 2); 
a lens holder capable of holding a lens body (1110; Fig. 2); 
a movable support (1140; Fig. 2); 
a leaf spring that is disposed on the movable support and supports the lens holder such that the lens holder is movable along an optical axis of the lens body (1150; Fig. 2; [0070]); 
a suspension wire that rises from the base along the optical axis and supports the movable support such that the movable support is movable in a direction intersecting the optical axis (1220; Figs. 2, 7B, and annotated 7B below; [0070]-[0073]; and 
a drive mechanism that moves the movable support in the direction intersecting the optical axis (second coil 1230; [0078]), 
wherein the leaf spring includes 
a spring body fixed to the movable support, 
a wire fixing part to which the suspension wire is fixed, and 

each of the first beam and the second beam includes a base part connected to the spring body, an end part connected to the wire fixing part, and a bent part that is disposed between the base part and the end part and connects the base part to the end part; 
two first virtual lines, each of which passes through a center of the base part of one of the first beam and the second beam, intersect with each other at a position away from the spring body; and 
two second virtual lines, each of which passes through a center of the end part of one of the first beam and the second beam, intersect with each other at a position away from the spring body (see annotated Fig. 8 below, spring body is considered to be the large portion that forms and links between the two fixing points to the housing 1140, and the beams are structured the same way as claimed with the annotated figure below showing the two sets of virtual lines, as the second set of lines is essentially parallel, only a single one is shown).


For reference: portion of Jung Fig. 8 showing the leaf spring and wire connection point, virtual lines added by Examiner
 
    PNG
    media_image1.png
    160
    151
    media_image1.png
    Greyscale

With respect to claim 2, Jung further discloses a lens device wherein the second virtual lines are located inside of the first virtual lines (see above annotated Figure).

With respect to claim 3, Jung further discloses a lens device wherein a first angle between the first virtual lines is greater than a second angle between the second virtual lines (approximately 90 degrees is greater than 0 if the second lines are arranged in the same direction).

With respect to claim 4, Jung further discloses a lens device wherein the second virtual lines are located outside of the first virtual lines (see annotated Figure above; as “outside” is not defined relative to anything the lines do not completely overlap the first ones and can be considered outside by the broadest limitation of the claim).

With respect to claim 5, Jung further discloses a lens device wherein a first angle between the first virtual lines is less than a second angle between the second virtual lines (90 degrees is less than 180 degrees if the second lines are arranged in opposite directions).

With respect to claim 6, Jung further discloses a lens device wherein the wire fixing part includes a wire connection hole into which the suspension wire is inserted; and the wire connection hole is disposed at an intersection between the second virtual lines (see annotated Figure above).

With respect to claim 7, Jung further discloses a lens device wherein the wire fixing part includes a wire connection hole into which the suspension wire is inserted; and the wire connection hole is disposed at a position closer to the spring body than an intersection between the second virtual lines (see annotated Figure above and [0073]).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jung et al. (Publication No.: US 2018/0210163 A1) discloses a lens driving device using leaf springs and suspension wires to allow for off-axis motion of the lens.
Park et al. (Publication No.: US 2016/0216529 A1) discloses a lens driving device using leaf springs and suspension wires to allow for off-axis motion of the lens.
Matsuhisa et al. (Publication No.: US 2019/0064476 A1) discloses a lens driving device using leaf springs and suspension wires to allow for off-axis motion of the lens.
Kudo et al. (Publication No.: US 2017/0082829 A1) discloses a lens driving device using leaf springs and suspension wires to allow for off-axis motion of the lens.
Gomyo et al. (Publication No.: US 2018/0031858 A1) discloses a lens driving device using leaf springs and suspension wires to allow for off-axis motion of the lens.
Hayashi et al. (Publication No.: US 2014/0177056 A1) discloses a lens driving device using leaf springs and suspension wires to allow for off-axis motion of the lens.
Bai (Publication No.: US 2017/0322476 A1) discloses a lens driving device using leaf springs and suspension wires to allow for off-axis motion of the lens.
Sugawara (Publication No.: US 2013/0016427 A1) discloses a lens driving device using leaf springs and suspension wires to allow for off-axis motion of the lens.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
8/4/2021